[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Roden v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2020-Ohio-408.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-408
      THE STATE EX REL. RODEN, APPELLANT, v. OHIO DEPARTMENT OF
                 REHABILITATION AND CORRECTION, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., Slip
                              Opinion No. 2020-Ohio-408.]
Mandamus—Inmate failed to submit statement of inmate account required by R.C.
        2969.25(C)(1)—Court of appeals’ dismissal of complaint affirmed.
  (No. 2019-0719—Submitted October 22, 2019—Decided February 11, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 18AP-908.
                               _______________________
        Per Curiam.
        {¶ 1} Appellant, Steven R. Roden, appeals the Tenth District Court of
Appeals’ dismissal of his petition for a writ of mandamus against appellee, Ohio
Department of Rehabilitation and Correction (“DRC”). For the reasons explained
below, we affirm the judgment of the court of appeals.
                              SUPREME COURT OF OHIO




                                    Background
       {¶ 2} In November 2018, Roden, an inmate at the Noble Correctional
Institution, filed a petition in the Tenth District seeking a writ of mandamus
ordering the DRC to “aggregate [his] prison terms in a manner consistent with the
law.” The Tenth District referred the case to a magistrate. In December 2018, the
magistrate recommended that the court dismiss the complaint sua sponte because
Roden had failed to comply with R.C. 2969.25(C)(1), which provides that when an
inmate files in the court of appeals a civil action against a government entity or
employee and seeks waiver of the filing fees, the inmate must file an affidavit
containing “[a] statement that sets forth the balance in the inmate account of the
inmate for each of the preceding six months, as certified by the institutional
cashier.”
       {¶ 3} In April 2019, the Tenth District overruled Roden’s objection,
adopted the magistrate’s decision, and dismissed Roden’s petition. The court of
appeals noted:


                 * * * Roden objects to [the magistrate’s] decision, arguing
       that he did submit a qualifying statement of account with his
       petition. A review of the docket, however, indicates that he attached
       only a 2017 journal entry from the Cuyahoga County Court of
       Common Pleas and a 2017 chart from [the DRC] to his petition. No
       statement of account was attached to his petition.


       {¶ 4} Roden appealed as of right, arguing, among other things, that the court
of appeals erred because he had in fact filed with his petition an inmate-account
statement that substantially complies with the requirements of R.C. 2969.25(C).




                                          2
                                January Term, 2020




                                     Analysis
       {¶ 5} The record shows that with his petition, Roden filed an affidavit
seeking to waive prepayment of filing fees and an affidavit of indigency. Roden’s
affidavit of indigency includes a cashier’s statement listing the balance in his
inmate account as of October 18, 2018, the total amount he had earned through state
pay for the preceding six months, and the total amount he had spent in his
commissary during the same period. Therefore, contrary to the above-quoted
assertion in the Tenth District’s decision, Roden submitted more than a 2017
journal entry and DRC chart with his petition.
       {¶ 6} Nevertheless, Roden failed to comply with all the requirements of
R.C. 2969.25(C)(1). Specifically, Roden’s affidavit of indigency does not include
a statement setting forth the balance in his inmate account for each of the preceding
six months.
       {¶ 7} We have long held that compliance with R.C. 2969.25(C)(1) is
“ ‘mandatory and failure to comply * * * subjects an inmate’s action to
dismissal.’ ” (Ellipsis sic.) State ex rel. Evans v. McGrath, 151 Ohio St. 3d 345,
2017-Ohio-8290, 88 N.E.3d 957, ¶ 5, quoting State ex rel. v. White v. Bechtel, 99
Ohio St. 3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5; see also State ex rel. Swain
v. Adult Parole Auth., 151 Ohio St. 3d 552, 2017-Ohio-9175, 90 N.E.3d 936, ¶ 2
(“Noncompliance with the mandatory requirements of R.C. 2969.25 is fatal to a
complaint for a writ of mandamus and warrants dismissal of the inmate’s action”).
       {¶ 8} In addition, “R.C. 2969.25(C) does not permit substantial
compliance.” State ex rel. v. Neil v. French, 153 Ohio St. 3d 271, 2018-Ohio-2692,
104 N.E.3d 764, ¶ 7, citing State ex rel. Manns v. Henson, 119 Ohio St. 3d 348,
2008-Ohio-4478, 894 N.E.2d 47, ¶ 4. Therefore, we have affirmed dismissals of
inmate actions when the inmate had failed to submit the account statement required
by R.C. 2969.25(C)(1). See, e.g., State ex rel. Muhammad v. State, 10th Dist.
Franklin No. 11AP-892, 2012-Ohio-2220, ¶ 5 (cashier’s statement submitted with




                                         3
                               SUPREME COURT OF OHIO




the inmate’s complaint failed to satisfy R.C. 2969.25(C)(1)), aff’d, 133 Ohio St. 3d
508, 2012-Ohio-4767, 979 N.E.2d 296; Rogers v. Eppinger, 154 Ohio St. 3d 189,
2018-Ohio-4058, 112 N.E.3d 902, ¶ 12 (“court of appeals properly dismissed [the
appellant’s] petition for failure to attach the statement of his inmate account that is
required by R.C. 2969.25(C)”); Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-
2859, 951 N.E.2d 389 (affirming dismissal when inmate’s affidavit of indigency
failed to include a statement setting forth the balance in his inmate account for each
of the preceding six months, as certified by the institutional cashier).
          {¶ 9} The court of appeals therefore correctly dismissed Roden’s complaint
for his failure to submit the statement of inmate account required by R.C.
2969.25(C)(1).
                                                                  Judgment affirmed.
          O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, and STEWART, JJ.,
concur.
          DONNELLY, J., dissents.
          FRENCH, J., not participating.
                                 _________________
          Steven R. Roden, pro se.
          Dave Yost, Attorney General, and George Horváth, Assistant Attorney
General, for appellee.
                                 _________________




                                           4